Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 15 is objected to because of the following informalities: claim 15 should depend on claim 14 since claim 12 does not recite through hole. Appropriate correction is required.

Drawings
3. 	The formal drawings filed on 10/12/2021 have been approved by the examiner.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SUPPORT TERMINAL INTEGRAL WITH DIE PAD IN SEMICONDUCTOR PACKAGE ”.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



6.	Claims 1, 4, 7-13, 16-18, 22-24, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yasunaga et al. (US 9,397,037).
 	The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	With respect to Claims 1, 27, and 28, Yasunaga teaches a semiconductor element circuit 430. A conductive support (i.e. Cu) that includes a die pad 130 on which the semiconductor element circuit 430 is mounted. First terminals 151 mutually spaced apart in a first direction and second terminals 171 and 151 (i.e. the lead 151 closest to the second side in a second direction of the package) mutually spaced apart in the first direction and disposed opposite to the first terminals 151 in a second direction with respect 10 to the semiconductor element circuit 430, the second direction being perpendicular to the first direction. A support terminal (i.e. the lead closet to top left edge of the package in Fig. 3 formed integral with the die pad 130. A sealing resin 700 (i.e. made of epoxy resin) that partially covers the first terminals, the second terminals and the support terminal, while also covering the semiconductor element circuit and the die pad, wherein the sealing resin 700 has a pair of first side surfaces spaced apart in the second direction and a pair of second side surfaces spaced apart in the first direction. The first terminals and the second terminals are exposed from the pair of first side surfaces, and the conductive support is not exposed from the pair of second side surfaces (see col. 4 lines 28-67, col. 5 lines 1-67, col. 6 lines 1-67, col. 13 lines 40-45, and col. 21 lines 15-20; Figs. 3 and 30).
 	With respect to Claim 4, Yasunaga teaches die pad includes a first die pad 130 and & second die pad 140 that are spaced apart from each other in the second direction (see Figs. 3 and 30).
 	With respect to Claim 7, Yasunaga teaches wherein the semiconductor element circuit 410, 420, 430, or 440 comprises a control element and a drive element 410, 420, 430, or 440 configured to operate at a higher voltage than the control element, the control element being mounted on the first die pad, the drive element being mounted on the second die pad (see col. 4 lines 14-26 and col. 8 lines 32-45; Figs. 3 and 30).
 	With respect to Claim 8, Yasunaga teaches wherein the control element 410, 420, 430, or 440 is electrically connected to at least one of the first terminals, and the drive element i410, 420, 430, or 440 is electrically connected to at least one of the second terminals (see Figs. 3 and 30).
 	With respect to Claim 9, Yasunaga teaches wherein the control element 410, 420, 480, or 440 is electrically connected to at least one of the first support terminals, and the drive element is electrically connected to at least one of the second support, terminals (see Figs. 3 and 30).
 	With respect to Claim 10, Yasunaga teaches an insulating element 410 that is electrically connected to the control element 430, 440 and the drive element 420, wherein the insulating element 410 is located between the control element and the drive element in the second direction (see Figs. 3 and 30).
	With respect to Claim 12, Yasunaga teaches wherein each of the control element, the drive element, and the insulating element has a rectangular shape elongated in the first direction in plan view (see Figs. 3 and 30).
 	With respect to Claim 13, Yasunaga teaches wherein the first die pad is greater in area than the second die pad, and the insulating element is mounted on the first die pad (see Figs. 3 and 30).
 	With respect to Claim 16, Yasunaga teaches wherein each of the first die pad and the second die pad has a rectangular shape elongated in the first direction (see Figs. 3 and 30).
 	With respect to Claim 17, Yasunaga teaches wherein the first terminal s and the first support terminals are exposed from a same one of the first side surfaces of the sealing resin (see Figs. 3 and 30).
 	With respect to Claim 18, Yasunaga teaches wherein the first terminals are located between the first support terminals in the first direction (see Figs. 3 and 30).
 	With respect to Claim 22, Yasunaga teaches bonding wires, wherein the bonding wires include a first wire and a second wire, the first wire connecting the control element to one of the first terminals, the second wire connecting the drive element to one of the second terminals (see Figs. 3 and 30).
 	With respect to Claim 23, Yasunaga teaches the bonding wires include a third wire and a fourth wire, the third wire connecting the control element to one of the first support terminals, the fourth wire connecting the drive element to one of the second support terminals (see Figs. 3 and 30).
 	With respect to Claim 24, Yasunaga teaches wherein the bonding wires include a fifth wire connected to the insulating element (see Figs. 3 and 30).
 	With respect to Claim 25, Yasunaga teaches wherein the fifth wire extends along the second direction as viewed in a third direction perpendicular to both the first direction and the second direction (see Figs. 3 and 30).
 	With respect to Claim 26, Yasunaga teaches wherein the fifth wire has a first bonding portion bonded to the insulating element (see Figs. 3 and 30).
 	With respect to Claims 29 and 30, Yasunaga teaches an internal plating layer 413, 423 (i.e. made of Ag) disposed in the sealing resin, wherein the internal plating layer is formed on the first terminals, the second terminals, and the support terminal (see co. 10 lines 38-55; Figs. 3 and 17).

Double Patenting
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,397,037. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a semiconductor element circuit.  A conductive support that includes a die pad on which the semiconductor element circuit is mounted.  First terminals mutually spaced apart in a first direction.  Second terminals mutually spaced apart in the first direction and disposed opposite to the first terminals in a second direction with respect to the semiconductor element circuit.  The second direction being
perpendicular to the first direction; and a support terminal formed integral with the die pad.  A sealing resin that partially covers the first terminals, the second terminals and the support terminal, while also covering the semiconductor element circuit and the die pad.  The sealing resin has a pair of first side surfaces spaced apart in the second direction and a pair of second side surfaces spaced apart in the first direction.  The first terminals and the second terminals are exposed from the pair of first side surfaces, and the conductive support is not exposed from the pair of second side surfaces.

Allowable Subject Matter
9. 	Claims 2, 3, 5, 6, 11, 14, 19-21, 25, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the die pad a first edge and a second edge that are spaced apart from each other in the first direction, and the support terminal comprises a first support terminal and a second support terminal that extend from the first edge and the second edge, respectively in claim 2.
 	The support, terminal includes a pair of first, support terminals and a pair of second support terminals, each of the first die pad and the second die pad has two edges spaced apart from each other in the first direction, and the first support terminals are connected to the two edges of the first die pad, .respectively, and the second support terminals are connected to the two edges of the second die pad in claim 5.
 	The insulating element is formed with an inductor in claim 11.
 	The first die pad is formed with a through-hole in claim 14.
 	The second terminals and the second support terminals are exposed from the other one of the first side surfaces of the sealing resin in claim 19.
 	Each of the second support terminals is located between two of the second terminals in the first direction in claim 20.
 	The fifth wire extends along the second direction as viewed in a third direction perpendicular to both the first direction and the second direction in claim 25.
 	An external plating layer exposed from the sealing resin, wherein the external plating layer is formed on the first terminals, the second terminals, and the support terminal in claim 31.
 	The prior art made of record and not relied upon is cited primarily to show the process and product of the instant invention.

Conclusion
10.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. 
 	For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/November 2, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897